IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 13 MAL 2019
             Respondent                        :
                                               :
                                               : Petition for Allowance of Appeal from
              v.                               : the Order of the Superior Court
                                               :
                                               :
VICTOR LEE COPENHAVER,                         :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 25th day of June, 2019, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      Did the Superior Court err in finding that an expired vehicle registration tag
      constitutes a “breach of the peace”, thus granting sheriffs and citizens a
      common law power to arrest on that basis alone?